Exhibit 10.51
 
 
PURCHASE AND ASSIGNMENT AGREEMENT


THIS PURCHASE AND ASSIGNMENT AGREEMENT (this “Agreement”), is entered into on
July 17, 2012, by and between Boris Matsokhin (the “Assignor”) and Light Hammer,
LLC (the “Assignee”).


WHEREAS, Assignor is the legal and beneficial owner of that certain promissory
note dated March  8, 2012, in the amount of $5,000 (the “Promissory Note”) and
due on March 7, 2013 by Medical Care Technologies, Inc., a Nevada corporation
(the “Company”);
 
WHEREAS, Assignor desires to assign and Assignee desires to accept from Assignor
$5,000 in note principal and $125 in accrued interest to date, for a total of
$5,125  worth of the Promissory Note; (the “Assigned Interest”);


WHEREAS, as consideration for assignment of the Assigned Interest by Assignor as
set forth herein, the Assignee has agreed to pay Assignor the aggregate sum of
$5,125 (the “Purchase Price”);


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:


1. Assignment.


a) On the Closing Date (as set forth below), for the payment of the Purchase
Price the Assignor hereby absolutely, irrevocably and unconditionally sells,
assigns, conveys, contributes and transfers to the Assignee the rights and
interests to the Assigned Interest, as set forth herein, owned by the Assignor
and all of his rights and benefits thereunder and conferred therein and the
Assignee accepts such assignment.


b) Closing Procedures.  The closing of the assignment contemplated hereunder
shall take place within 2 days of the date of execution hereof (the “Closing
Date”) or such other date as mutually agreed by the parties hereto.  On the
Closing Date, the Assignee shall pay the Purchase Price for the rights and
interests to the Assigned Interest.


2. Additional Documents.  The Assignor agrees to take such further action and to
execute and deliver, or cause to be executed and delivered, any and all other
documents which are, in the opinion of the Assignee or its counsel, necessary to
carry out the terms and conditions of this Assignment.


3. Effective Date and Counterpart Signature.  This Agreement shall be effective
as of the date first written above.  This Agreement, and acceptance of same, may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Confirmation of execution by telex or by telecopy or telefax of a
facsimile signature page shall be binding upon that party so confirming.
 
 
1

--------------------------------------------------------------------------------

 


4. Representations and Warranties of the Assignee.


a) Organization: Authority.  The Assignee is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Assignee of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Assignee.  This Agreement, when
executed and delivered by the Assignee, will constitute a valid and legally
binding obligation of the Assignee, enforceable against the Assignee in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.


b) Investment Experience:  Access to Information and Preexisting
Relationship.  The Assignee (a) either alone or together with its
representatives, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of this investment
and make an informed decision to so invest, and has so evaluated the risks and
merits of such investment, (b) has the ability to bear the economic risks of
this investment and can afford a complete loss of such investment, (c)
understands the terms of and risks associated with the acquisition of the
Assigned Interest, including, without  limitation, a lack of liquidity, price
transparency or pricing availability and risks associated with the industry in
which the Company operates, (d) has had the opportunity to review such
disclosure regarding the Company, its business, its financial condition and its
prospects as the Assignee has determined to be necessary in connection with the
Assignment of the Assigned Interest.


c) Restrictions on Transfer.  The Assignee understands that (a) the Assigned
Interest have not been registered under the Securities Act of 1933 (the
“Securities Act”) or the securities laws of any state, (b) the Assigned Interest
are and will be “restricted securities” as said term is defined in Rule 144 of
the Rules and Regulations promulgated under the Securities Act (“Rule 144”), (c)
the Assigned Interest may not be sold, pledged or otherwise transferred unless a
registration statement for such transaction is effective under the Securities
Act and any applicable state securities laws, or unless an exemption from such
registration provisions is available with respect to such transaction, and (d)
the Assigned Interest will bear a standard Rule 144 restrictive legend.


d) General Solicitation.  The Assignee is not accepting such Assignment as a
result of any advertisement, article, notice or other communication regarding
the Assigned Interest published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


e) No Conflicts: Advice.  Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, does or will
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which the Assignee is subject or any provision
of its organizational documents or other similar governing instruments, or
conflict with, violate or constitute a default under any agreement, credit
facility, debt or other instrument or understanding to which the Assignee is a
party.  The Assignee has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with the Assignment of the Assigned Interest.


f) No Litigation.  There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Assignee, threatened against
the Assignee which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated hereby.


g) Consents.  No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other Person
is required for the valid authorization, execution, delivery and performance by
the Assignee of this Agreement and the consummation of the transactions
contemplated hereby.
 
 
2

--------------------------------------------------------------------------------

 


h) The Assignee hereby acknowledges that the Assigned Interest may only be
disposed of in compliance with state and federal securities laws.  The Assignee
further acknowledges that in connection with any transfer of the Assigned
Interest subsequent to the date hereof and other than pursuant to an effective
registration statement, the Company and/or the Company’s transfer agent may
require an opinion of counsel, the form and substance of which opinion shall be
reasonably satisfactory to the Company and/or the Company’s transfer agent, as
applicable.


5. Representations and Warranties of the Assignor


a) Ownership.  Assignor owns and is conveying to Assignee all of its rights,
title and interests to the Assigned Interest, as set forth herein, free and
clear of all liens, mortgages, pledges, security interests, encumbrances or
charges of any kind or description and upon consummation of the transaction
contemplated herein good title in the Assigned Interest free of all liens and
other charges.


b) No Consents, Approvals, Violations or Breaches.  Neither the execution and
delivery of this Agreement by the Assignor, nor the consummation by Assignor of
the transactions contemplated herby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof applicable to
Assignor, (ii) violate any statute, law, ordinance, rule or regulation of the
United States, any state or any political subdivision thereof, or any judgment,
order, writ, decree or injunction applicable to Assignor or any of  Assignor’s
properties or assets, the violation of which would have a material adverse
effect upon Assignor, or (iii) violate, conflict with, or result in a breach of
any provisions of, or constitute a default (or any event which, with or without
due notice or lapse of time, or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, any of
the terms, conditions or provisions of any Assigned Interest, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which Assignor is a party or by which Assignor or any of
Assignor’s properties or assets may be bound which would have a material adverse
effect upon Assignor.


c) Governing Law: Submissions to Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE
BROUGHT IN A U.S. FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITTING IN
THE STATE OF NEVADA.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY DEFENSE OF AN INCONVENIENT FORUM OR LACK OF PERSONAL JURISDICTION TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING AND ANY RIGHT OF JURISDICTION OR VENUE
ON ACCOUNT OF THE PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY HERETO.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUREST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.


d) Amendments.  No provision hereof may be waived or modified other than by an
instrument in writing signed by the party against whom enforcement is sought.


e) Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

ASSIGNOR:       BORIS MATSOKHIN        
By:
[mdce_ex1051001.jpg]     Name:  Boris Matsokhin     Title:  Individually  


ASSIGNEE:       LIGHT HAMMER, LLC        
By:
[mdce_ex1051002.jpg]     Name:  James Laudicina     Title: Managing Member  

 
 

AGREED AND ACKNOWLEDGED       MEDICAL CARE TECHNOLOGIES, INC.        
By:
[mdce_ex1051003.jpg]     Name:  Ning Wu     Title:  President  

 
4

--------------------------------------------------------------------------------